DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments 
Applicant’s amendment to the independent claims filed on June 25, 2021 has been considered.
Applicant’s arguments filed on June 25, 2021 with respect to claim rejections under Jain in view of Glover and further in view of Chisholm have been fully considered and are persuasive.  
Applicant's request for reconsideration of the previous rejections of the last Office action is persuasive and, therefore, the action is withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
After a thorough search, examination, review of applicant’s clarifying amendments and in light of the prior arts made of record, claims 1 – 20 are allowed based on amendment, applicant’s overcoming the outstanding rejections and because they are believed to be both novel and nonobvious.
The closest prior arts of record consist of the combination of Jain (US Patent 7,996,379), which discloses determining a score for each document in multiple documents based on the document relationships after generating a global term relationships graph based on the local term relationships graphs and generating a 
Glover (USPGPUB 2010/0017388), which discloses obtaining a search definition profile, and executing search for documents with a search query to obtain a search result. Output search result for the documents referenced by the search result is formed. The search definition profile is embedded in the search query by a site owner.
Chisholm (USPGPUB 2012/0011428), which involves displaying a user selectable portion of digital representation of a document e.g. scientific paper, in a region of a display screen. A list of instances of entities identified in the representation are displayed in another region of the screen. The portion of the representation of the document displayed in the former region to include a location in the representation is adjusted in response to select a user selectable user interface element e.g. menu, by a user, where the instance of the entity associated with the element is located in the document.
Forman (U.S. Patent 8,856,123), which discloses classifiers input feature vectors for a number of labeled training samples, i.e., labeled as to whether or not they belong to a category. Then, based on such training information, the classifier generates a function for mapping an arbitrary feature vector into a decision as to whether or not the corresponding document belongs in the category. When a new unlabeled document (or, more specifically, its feature vector) is input, the function is applied to determine whether the document belongs in the category.
vector representation using a trained classifier to assign the respective document to a respective category of a plurality of categories, wherein the plurality of categories includes (i) a category for documents that support the index document, and (ii) a category for documents that do not support the index document – as disclosed in independent claims 1, 9 and 15. 
Thus, based on the applicant's incorporation of the examiner’s previously indicated allowable subject matter into each independent claim, the examiner notes it is reasonable to acknowledge none of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand. It is hereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
	If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Comment regarding computer-readable storage medium
A computer readable storage medium as in claim 9, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire. See Instant Para [0048].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

July 3, 2021

/SHAHID A ALAM/Primary Examiner, Art Unit 2162